UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 06-1626



In re:   ROSARIO A. FIORANI, JR.,

                                                       Petitioner.




                 On Petition for Writ of Mandamus.
                        (1:98-cr-000340-JCC)


Submitted: July 25, 2006                      Decided: July 31, 2006


Before WILLIAMS, MOTZ, and TRAXLER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Rosario A. Fiorani, Jr., Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Rosario A. Fiorani, Jr., petitions for a writ of mandamus

seeking an order directing the district court to provide him with

all “exculpatory” materials and orders that remove court-appointed

counsel, reversing his conviction, and awarding him monetary relief

for an alleged wrongful conviction.          We conclude that Fiorani is

not entitled to mandamus relief.

            Mandamus relief is available only when the petitioner has

a clear right to the relief sought.          In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).          Further, mandamus is a

drastic     remedy    and   should   only    be   used   in    extraordinary

circumstances.       Kerr v. United States Dist. Court, 426 U.S. 394,

402 (1976); In re Beard, 811 F.2d 818, 826 (4th Cir. 1987).

Mandamus may not be used as a substitute for appeal.               See In re

United Steelworkers, 595 F.2d 958, 960 (4th Cir. 1979).

            The relief sought by Fiorani is not available by way of

mandamus.     Accordingly, although we grant Fiorani’s motion for

leave to proceed in forma pauperis, we deny the petition for writ

of mandamus.    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                              PETITION DENIED




                                     - 2 -